Citation Nr: 1720975	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  11-02 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to a higher initial rating for degenerative disc disease of the thoracolumbar spine with musculoskeletal strain currently evaluated as 10 percent disabling prior to November 14, 2016, and 20 percent therefrom.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and N. D.


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from December 2005 to December 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  During the pendency of the appeal, the jurisdiction was transferred to the RO in Cheyenne, Wyoming. 
 
In September 2013, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 
This case was previously remanded by the Board in February 2014 and October 2016.  The case has been returned to the Board for review.

In a November 2016 rating decision, the Agency of Original Jurisdiction (AOJ) increased the rating for the Veteran's degenerative disc disease of the thoracolumbar spine with musculoskeletal strain to 20 percent, effective November 14, 2016.  As the increase did not satisfy the appeal in full, the issue remains on appeal and has been characterized as shown on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disability at issue renders him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.
 
FINDINGS OF FACT

1.  Prior to November 14, 2016, the Veteran's degenerative disk disease of the lumbar spine was manifested by painful motion that, at is most severe, was limited to 90 degrees of forward flexion, and was not manifested by unfavorable ankylosis or incapacitating episodes. 

2.  From November 14, 2016, the Veteran's degenerative disk disease of the lumbar spine has been manifested by painful motion that, at its most severe, was limited to 60 degrees of forward flexion; and was not manifested by unfavorable ankylosis or incapacitating episodes.


CONCLUSIONS OF LAW

1.  Prior to November 14, 2016, the criteria for an initial disability rating in excess of 10 percent for degenerative disk disease of the lumbar spine were not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5242, 5243 (2016).  

2.  From November 14, 2016, the criteria for an initial disability rating in excess of 20 percent for degenerative disk disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5242 and 5243 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the appeal for a higher initial rating arises from the Veteran's disagreement with the initial disability rating assigned following the grant of service connection for the disability.  Where the initial claim is one for entitlement to service connection, once service connection is granted, the claim is substantiated, and additional notice is not required under 38 U.S.C.A. § 5103(a).  Any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of the initial rating); 38 C.F.R. § 3.159(b)(3)(i) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, the Veteran's filing of a notice of disagreement as to the initial rating assigned does not trigger additional VCAA notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, a notice of disagreement contesting a downstream issues such as the disability rating or effective date assigned for the grant of service connection triggers only the notice requirements for a rating decision and statement of the case described in 38 U.S.C.A. §§ 5104 and 7105, and 38 C.F.R. § 3.103.  38 C.F.R. § 3.159(b)(3).  Here, the RO provided the Veteran the required statement of the case in November 2016, which cites the applicable statutes and regulations and discusses the reasons and bases for not assigning a higher initial rating.  Therefore, the Board finds VA has satisfied its duty to notify the Veteran with respect to the initial rating.

The duty to assist the Veteran has also been satisfied in this case.  The service treatment records, VA treatment records, and relevant private treatment records have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations, relevant to the issue on appeal, in August 2009, May 2014, and November 2016.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiners considered the Veteran's reported symptomatology, and provided the medical information necessary to address the rating criteria in this case, to include additional functional loss due to repetitive use over time, when applicable.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Additionally, the Board finds that the November 2016 VA examination is adequate for rating purposes as it fully addresses the rating criteria and evidence of record that are relevant for rating the Veteran's lumbar spine disability.  In this regard, the Board notes that the November 2016 VA examination report reflects that the examiner tested for pain in both active and passive motion, as well as in weight-bearing and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).  As such, the Board finds that there is adequate medical evidence of record to make a determination on the claim.  See Barr, 21 Vet. App. at 312.  

The Veteran has not alleged that his degenerative disk disease of the lumbar spine has increased in severity since the November 2016 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  Rather, the Veteran contends only that a higher disability rating is warranted.  See Notice of Disagreement, received in February 2010.  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's initial rating issue and no further examinations are necessary.

There is no indication in the record that any additional evidence, relevant to the matter adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Other Due Process Considerations

As noted in the Introduction, this case was previously remanded by the Board in October 2016.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Here, the October 2016 Board remand directed the AOJ to request updated VA treatment records and to provide a new VA examination with regard to his degenerative disk disease of the lumbar spine; and then readjudicate the claim and issue a supplemental statement of the case, if warranted.

Pursuant to the October 2016 Board remand, updated VA treatment records were associated with the record.  In November 2016, the Veteran was afforded a VA examination consistent with the October 2016 Board remand directives.  In November 2016, the AOJ issued a supplemental statement of the case for the issue on appeal.  Accordingly, the Board finds that VA at least substantially complied with the October 2016 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall, 11 Vet. App. at 268.

Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In rating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected rating, and the rating of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

Further, a disability rating may require reevaluation in accordance with changes in a veteran's condition.  In all increased ratings claims, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The issue on appeal arises from the Veteran's disagreement with the initial rating assigned following the grant of service connection for degenerative disk disease of the lumbar spine.  The Veteran's claim for service connection for the disability was received within one year from his separation from active service.  Therefore, the Veteran was granted service connection and assigned ratings for those disabilities from December 5, 2009, the day following his separation from active service.  38 C.F.R. § 3.400(b)(2)(i).  Accordingly, the rating period on appeal is from December 5, 2009.

Degenerative Disk Disease of the Lumbar Spine

The Veteran seeks an initial rating in excess of 10 percent for degenerative disk disease of the lumbar spine prior to November 14, 2016, and in excess of 20 percent from November 14, 2016.  The Veteran has specifically contended that he is entitled to a rating of 50 percent.  See VA Form 9, received in January 2011.  

The Veteran's lumbar spine disability is currently rated under Diagnostic Code 5242.  Diagnostic Code 5242 directs that degenerative diseases or injuries of the spine be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Under the General Rating Formula, at 38 C.F.R. § 4.71a, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for limitation of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately under an appropriate diagnostic code.  Id. at Note (1).  For purposes of DC 5003, the lumbar vertebrae are considered a group of minor joints.  See 38 C.F.R. § 4.45.

The Veteran's degenerative disc disease of the lumbar spine may also be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243, intervertebral disc syndrome.  Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, a 10 percent rating is assigned when incapacitating episodes have a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent rating is assigned when incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is assigned when incapacitating episodes have a total of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating is assigned when incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.  

Note 1 for Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.





Prior to November 14, 2016

In August 2009, five months prior to the Veteran's separation from active service, he received an examination relating to his lumbar spine.  The Veteran reported he had stiffness, spasms, decreased motion, numbness, weakness, and bowel complaints.  He further reported he had no problems with his bladder or erectile dysfunction.  Additionally, the Veteran reported functional impairment and limitation of motion due to pain.  The examiner noted the Veteran had no radiation of pain on movement, tenderness, guarding, or weakness.  The Veteran's range-of-motion (ROM) consisted of forward flexion to 90 degrees, with pain occurring at 60 degrees; extension to 30 degrees, with pain occurring at 10 degrees; right lateral flexion to 30 degrees, painful motion starting at 20 degrees; left lateral flexion to 30 degrees, painful motion starting at 20 degrees; right rotation to 30 degrees, painful motion starting at 20 degrees; and left rotation to 30 degrees, painful motion starting at 20 degrees.  The Veteran was able to perform repetitive-use testing.  There was no additional limitation in ROM following repetitive-use testing.  

A May 2014 VA examination report noted a diagnosis of intervertebral disc displacement, anteriolistesis, and spondylosis.  The Veteran denied any bowel or bladder dysfunction.  The Veteran reported pain in his low back that comes and goes throughout the day.  Additionally, the Veteran reported he does not suffer from flare-ups.  The Veteran's ROM consisted of forward flexion to 90 degrees, with pain at 40 degrees; extension to 25 degrees, with pain at 25 degrees; right lateral flexion to 30 degrees, with no objective evidence of painful motion; left lateral flexion to 30 degrees, with no objective evidence of painful motion; right lateral rotation to 30 degrees, with no objective evidence of painful motion; and left lateral rotation to 30 degrees, with painful motion at 30 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  There was no additional limitation in ROM following repetitive-use testing.  The examiner noted functional loss due to pain on movement after repetitive use.  The examiner further noted the Veteran had mild radicular pain on his left lower extremity.  The Veteran did not have ankylosis, intervertebral disk syndrome (IVDS), or other neurologic abnormalities such as bowel or bladder problems.  The examiner noted there would be increased pain, weakness, fatigability or incoordination during repeated use or during flares, including a decreased ROM of approximately 5 degrees with flexion and extension of the lumbar spine.  

Prior to November 14, 2016, the Veteran's service-connected low back disability was rated at 10 percent disabling under DC 5242 based on evidence of degenerative disc disease along with limitation of motion of the joint.  The Board finds that the record does not reflect that the Veteran's service-connected low back disability warranted a rating in excess of 10 percent under DC 5242.  Specifically, the General Rating Formula provides a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but no greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Here, the Veteran's most limited thoracolumbar spine range-of-motion measurements were at the May 2014 VA examination, where he had forward flexion to 90 degrees and a combined range-of-motion of 235.  Such measurements do not warrant a higher rating under DC 5242.  Furthermore, at no time prior to November 14, 2016, did the Veteran exhibit muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Veteran's degenerative disc disease of the lumbar spine also did not warrant a 40 percent, 50 percent, or 100 percent rating under DC 5242 prior to November 14, 2016, because the Veteran did not exhibit unfavorable or favorable ankylosis of the spine.  In addition, at no time prior to November 14, 2016, was the Veteran entitled to a higher rating under DC 5243 because the evidence does not show that he experienced any incapacitating episodes due to intervertebral disc syndrome as defined in 38 C.F.R. § 4.71a, DC 5243, Note 1.  

Under DC 5003, a 10 percent rating is warranted for each group of minor joints that demonstrates a limited range of motion that is noncompensable under DCs 5242 and 5243.  In this case, the Veteran has demonstrated limited, painful motion of the lumber spine, which is considered a minor joints group, prior to November 14, 2016.  As such, a 10 percent rating was warranted for the degenerative disc disease of the lumbar spine prior to November 14, 2016.  A rating of 20 percent is warranted under DC 5003 where there is involvement of two or more minor joint groups or major joints with occasional incapacitating exacerbations.  In this case, the record does not demonstrate occasional incapacitating exacerbations of the lumbar spine symptoms.  Rather, the record shows that, prior to November 14, 2016, the Veteran continued to be independent in his activities of daily living, did not require hospitalization nor was he prescribed bed rest due to the low back disability.  Furthermore, the Veteran did not report flare-ups in the service-connected low back disability at the August 2009 or May 2014 low back examinations.  As such the record does not show that a 20 percent rating was warranted under DC 5003 for the service-connected low back disability prior to November 14, 2016.  

The Board has further considered whether the Veteran is entitled to a higher rating based on additional functional loss or impairment under 38 C.F.R. §§ 4.40, 4.45, and 4.49.  See DeLuca, 8 Vet. App. at 202; Burton, 25 Vet. App. at 1.  The Veteran did not report flare-ups in the service-connected low back disability at the August 2009 or May 2014 examinations.  Furthermore, the Veteran did not demonstrate additional functional loss upon repetitive use testing at those examinations.  The Board acknowledges that the May 2014 VA examiner opined that the Veteran's low back disability back pain causes functional loss.  However, the examiner also noted that the Veteran did not have any additional functional loss upon repetitive use testing.  The examiner also opined that the Veteran may have additional functional loss during flare-ups.  However, the Veteran reported he does not suffer from flare-ups.  Accordingly, the May 2014 VA examiner's statements, in aggregate, demonstrate that the Veteran has functional loss due to the low back pain, but that he does not have additional functional loss due to the low back pain beyond that reflected in the range-of-motion measurements.  Thus, the record does not show that the Veteran is additionally limited by flare-ups of pain, fatigability, incoordination, pain on movement, or weakness such that a rating in excess of 10 percent is warranted prior to November 14, 2016.  The Board finds that the Veteran's complaints of pain do not impair the Veteran's functioning to the degree required to more closely approximate a higher rating for the service-connected degenerative disc disease of the lumbar spine.  See Mitchell, 25 Vet. App. at 32.  Therefore, the Veteran's pain and any functional loss of the low back are encompassed by the 10 percent disability rating, and an initial rating in excess of 10 percent for the degenerative disc disease of the lumbar spine is not warranted prior to November 14, 2016.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202.  

From November 14, 2016         

The Board has carefully reviewed the medical treatment records.  The records reflect the Veteran continued to report back pain on November 14, 2016.  In November 2016, the Veteran had a thoracolumbar spine VA examination.  The examiner reviewed the record, examined the Veteran, and interviewed the Veteran.  The Veteran reported he continued to have daily pain in his back and the pain is worse when he first gets up in the morning.  Additionally, the Veteran stated there is periodic increase in the intensity of the low back pain and the pain is worse when he bends over.  He further stated he is able to sit for 30 to 40 minutes before he must get up and move about to relieve the low back pain.  The Veteran reported flare-ups where the pain in his low back increases in intensity.  The Veteran did not report any functional loss or functional impairment of the lumbar spine.  The Veteran did not use any assistive devices.  Upon examination, the Veteran had five out of five muscle strength on all testing.  The Veteran was able to forward flex to 60 degrees, extend to 30 degrees, rotated left and right to 30 degrees, and lateral flexed left and right to 30 degrees.  The Veteran exhibited pain on motion during forward flexion at 45 degrees.  The VA examiner stated the Veteran's range-of-motion and pain during forward flexion did not result in or cause functional loss.  The VA examiner further stated the Veteran has decreased functional ability with repeated use due to pain but the increased pain does not alter the Veteran's range-of-motion.  The Veteran did not demonstrate radiculopathy, ankylosis, IVDS, or other neurologic abnormalities.  The VA examiner stated the Veteran's lumbar spine disability did not affect the Veteran's ability to work.  The Veteran's range-of-motion measurements were assessed in the standing, sitting and supine positions, both active and passive.  The VA examiner stated there was no significant change in the range-of-motion that was measured between active and passive and weight bearing and non-weight bearing.  

From November 14, 2016, the Veteran's service-connected low back disability has been rated as 20 percent disabling under DC 5242 based on evidence of degenerative disc disease along with limitation of motion.  The Board finds that the record does not reflect that the Veteran's service-connected low back disability warrants a rating in excess of 20 percent under DCs 5242 and 5243.  Specifically, the General Rating Formula provides a 40 percent rating is appropriate with forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Here, the Veteran's most limited thoracolumbar spine range-of-motion measurements were at the November 2016 VA examination, where he had forward flexion to 60 degrees.  Such measurement does not warrant a higher rating under DC 5242.  The Veteran's degenerative disc disease of the lumbar spine does not warrant a 50 percent or 100 percent rating under DC 5242 from November 14, 2016, because the Veteran does not exhibit favorable or unfavorable ankylosis of the spine.  In addition, at no time during the rating period was the Veteran entitled to a higher rating under DC 5243 because the evidence does not show that he has experienced any incapacitating episodes due to intervertebral disc syndrome as defined in 38 C.F.R. § 4.71a, DC 5243, Note 1.  

The Board has further considered whether the Veteran is entitled to a higher rating based on additional functional loss or impairment under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. App. at 202; Burton, 25 Vet. App. at 1.  The Veteran reported flare-ups at his November 2016 VA examination.  However, the November 2016 VA examiner stated the Veteran's increased pain during flare-ups does not significantly limit functional ability.  Additionally, the Veteran reported that pain with repeated use over time limited his functional ability.  However, the examiner stated the increased pain did not alter the Veteran's range-of-motion.  Accordingly, the November 2016 VA examination statements, in aggregate, demonstrate that the Veteran has functional loss due to the low back pain, but that he does not have additional functional loss due to the low back pain beyond that reflected in the range-of-motion measurements.  Thus, the record does not show that the Veteran is additionally limited by flare-ups of pain, fatigability, incoordination, pain on movement, or weakness such that a rating in excess of 20 percent is warranted from November 14, 2016.  The Board finds that the Veteran's complaints of pain do not impair his functioning to the degree required to more closely approximate a higher rating for the service-connected degenerative disc disease of the lumbar spine.  See Mitchell, 25 Vet. App. at 32.  Therefore, the Veteran's pain and any functional loss of the low back are encompassed by the 20 percent disability rating, and an initial rating in excess of 20 percent for his degenerative disc disease of the lumbar spine is not warranted from November 14, 2016.  38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca, 8 Vet. App. at 202.     

The Board acknowledges the Veteran's contentions that he is entitled to a higher initial rating for the degenerative disc disease of the lumbar spine.  The Veteran is competent to report symptoms such as pain and limited motion.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran is also credible in his belief that he is entitled to a higher initial rating.  However, the Veteran is not competent to offer a medical opinion, for example, as to the relative severity of his degenerative disc disease of the lumbar spine, as doing so requires medical knowledge and expertise the Veteran has not shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Buchanan v. Nicholson, 451 F. 3d 1331, 1337 (Fed. Cir. 2006).  The Board also notes that the record does not demonstrate that the Veteran meets the criteria for a 50 percent rating as alleged by the Veteran.  Therefore, in assigning a disability rating, the Board relies upon the competent, probative opinions provided by the medical professionals and on the objective medical evidence of record.  The medical professionals' opinions are probative because the professionals have the knowledge and expertise necessary to evaluate disabilities of the musculoskeletal system, and because they are based on a review of the record and on in-person examination of the Veteran.  They are thorough and provide enough detail to rate the Veteran under the relevant rating criteria.  See Prejean v. West, 13 Vet. App. 444, 448 (2000).  When considered with the relevant rating criteria, the probative evidence supports a finding that an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine was not warranted prior to November 14, 2016, and a rating in excess of 20 percent was not warranted from November 14, 2016.      

Extra-Schedular Consideration

The Board also has considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis for degenerative disc disease of the lumbar spine.  Ordinarily, the Schedule will apply unless there are exceptional or unusual factors which would render application of the Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulations, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must consider whether the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's degenerative disc disease of the lumbar spine with the established criteria found in the Schedule for that disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, as discussed above.  Specifically, the Veteran has reported low back pain that limits his ability to be active.  The rating schedules for all musculoskeletal disabilities contemplate such functional loss, including that caused by pain, stiffness, and limitation of range of motion.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Upon repetitive use testing, the Veteran showed no additional functional loss due to pain, fatigue, weakness, or lack of endurance.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the symptoms experienced by the Veteran are not considered exceptional or unusual and any functional loss has been adequately considered under the schedular rating criteria.  Furthermore, the Schedule provides for higher and/or additional disability ratings for more severe symptoms, but the record does not demonstrate that the Veteran is entitled to such higher or additional ratings.  

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board therefore finds that the criteria for an initial rating in excess of 10 percent prior to November 14, 2016, and in excess of 20 percent from November 14, 2016, for the Veteran's degenerative disc disease of the lumbar spine have not been met.  Accordingly, there is no basis for additional staged ratings of the Veteran's degenerative disc disease of the lumbar spine pursuant to Fenderson, 12 Vet. App. at 126-27, and a higher initial rating must be denied.  As the preponderance of the evidence is against the assignment of a higher initial rating, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).      


ORDER

Entitlement to an initial disability rating in excess of 10 percent for degenerative disk disease of the lumber spine prior to November 14, 2016, is denied.

Entitlement to an initial disability rating in excess of 20 percent for degenerative disk disease of the lumbar spine from November 14, 2016, is denied.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


